Order entered August 14, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01022-CR

                           ZACHARY L. KNIGHTEN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. W92-43796-E

                                          ORDER
       The Court has before it appellant’s August 11, 2014 motion for a free copy of the record

to pursue his appeal. The Court has dismissed the appeal for want of jurisdiction. Accordingly,

we DENY the motion as moot.


                                                     /s/   LANA MYERS
                                                           JUSTICE